COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                                 No. 08-20-00241-CV
  IN RE:                                          §
                                                           AN ORIGINAL PROCEEDING
  REGGIE JACKSON,                                 §
                                                                   IN MANDAMUS
  RELATOR.                                        §

                                                  §



                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Eric Shepperd, Judge of the County Court at Law No. 2 of Travis County, Texas,

and concludes that Relator’s petition for writ of mandamus should be denied. We therefore deny

the petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 7TH DAY OF DECEMBER, 2020.

                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.